Citation Nr: 1011473	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in February 
2010.  A transcript of the hearing has been associated with 
the claims file.  

The issue of a total compensation rating based on individual 
unemployability (TDIU) was raised during the hearing in 
February 2010.  This matter will be addressed hereinbelow and 
is being referred to the RO for appropriate action.  

The issue of an increased rating in excess of 70 percent for 
the service-connected PTSD is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  


FINDING OF FACT

For the period of the appeal, the service-connected PTSD is 
shown to be productive of a disability picture that more 
nearly approximates that of occupational and social 
inadaptability manifested by deficiencies in most areas and 
an inability establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The service-connected PTSD is shown to be manifested by 
complaint of sleeping difficulty with nightmares, 
hypervigilance, increased startle response, isolation, 
difficulty with crowds and loud noises, irritability, anger 
problems and difficulty in getting along with others.  

At the VA examination in June 2008, the Veteran was noted to 
have a history of occupational impairment related to his 
PTSD.  Overall, the VA examiner found moderate to severe 
impairment in functioning due to PTSD.  A GAF score of 49 was 
assigned at that time.  

A VA examination in June 2009 noted that the Veteran had been 
prescribed medication for the PTSD and depression in the 
severe range.  The Veteran was attending group therapy on a 
weekly basis.  The VA examiner noted that he was exhibiting 
considerable symptoms of PTSD and related major depression.  
A GAF score of 52 was assigned.  

The VA outpatient treatment records showed that the Veteran 
participated regularly in group therapy.  In March 2009, a 
clinical activity reminder noted that the Veteran had a GAF 
score or 42.  

In review the medical evidence in this appeal, the Board 
finds that the service-connected PTSD is shown to be 
manifested by an overall disability picture that more closely 
resembles that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  

In resolving all reasonable doubt in the Veteran's favor, an 
increased rating of 70 percent for the service-connected PTSD 
is warranted.  

To the extent that the action taken hereinabove is favorable 
to the Veteran, a full discussion of VCAA is not required at 
this time.  


ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claim for an increased rating higher than 70 
percent for the service-connected PTSD must be remanded for 
further evidentiary development, to specifically include 
obtaining Social Security Administration (SSA) records.  

VA's duty to assist applies to relevant records.  SSA records 
are relevant, and VA must obtain them, if either (1) there is 
an SSA decision pertaining to a medical condition related to 
the one for which the Veteran is seeking benefits or (2) 
there are specific allegations "giv[ing] rise to a 
reasonable belief" that the SSA records may pertain to the 
claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010).  

Here, the Veteran testified during his February 2010 hearing 
that he is now receiving SSA disability benefits due, in 
part, to his PTSD symptomatology.  Accordingly, the SSA 
records, including any decisions and/or determinations and 
all supporting medical documentation, are pertinent to the 
present appeal and must be obtained.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the requested action, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim, to include scheduling the Veteran for a 
new VA examination to determine the severity of the service-
connected PTSD.  

Accordingly, this remaining issue is REMANDED to the RO for 
the following action:

1.  After reviewing the claims file and 
completing any additional notification 
and development action warranted, the RO 
should take appropriate steps to contact 
the SSA and attempt to obtain any records 
pertinent to the Veteran's award or 
denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting 
medical documentation utilized in 
rendering the decision.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

2.  After completing any further notice 
and/or development warranted, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The pertinent evidence 
in the claims file, along with a copy of 
this remand, must be made available to 
the examiner for review.  

The examiner should review the pertinent 
evidence and undertake any indicated 
studies.  Then, based on the findings of 
the examination and a thorough review or 
the evidentiary record, the examiner 
should provide an assessment of the 
disabling manifestations due to the 
service-connected PTSD, to include 
whether the Veteran is precluded from 
working at substantially gainful 
employment consistent with his 
occupational and educational background.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO should once more 
review the entire record and complete any 
additional notification and/or 
development warranted.  Then, the RO 
should readjudicate the claim for 
increase in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  







 Department of Veterans Affairs


